Citation Nr: 0314148	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  95-06 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from September 1989 to October 
1992, and served in the Southwest Asia theater of operations 
during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision the RO denied entitlement to service 
connection for stomach problems, claimed to be an undiagnosed 
illness resulting from the veteran's service in the Persian 
Gulf War or as secondary to service-connected musculoskeletal 
disorders.  The veteran perfected an appeal of that decision.

The veteran's appeal was previously before the Board in March 
2003, at which time the Board adjudicated the veteran's 
appeals of other issues and undertook development on the 
issue shown on the title page pursuant to authority granted 
in 38 C.F.R. § 19.9(a)(2) (2002).  That development, which 
consists of a VA medical opinion, has now been completed.


REMAND

In regulations that became effective in February 2002, the 
Board was given the authority to develop additional evidence 
in support of an appeal of an RO decision without remanding 
the appeal to the RO.  See 38 C.F.R. §§ 19.9, 20.1304 (2002).  
In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
those regulations, to the extent that they allowed the Board 
to consider newly developed evidence in the first instance 
without waiver of the veteran's right to have that evidence 
first considered by the RO.  The Federal Circuit also held 
that 38 C.F.R. § 19.9(a)(2)(ii) is invalid to the extent it 
provides a claimant "not less than 30 days" to respond to a 
VCAA notification letter sent by the Board because it is 
contrary to 38 U.S.C.A. § 5103(b), which provides a claimant 
one year to submit evidence.  See Disabled American Veterans, 
et. al., v. Secretary of Veterans Affairs, Nos. 02-7304, 02-
7305, 02-7316 (Fed. Cir. May 1, 2003).  

Although the Board has undertaken additional development in 
support of the veteran's claim, the veteran has not yet been 
notified of the results of that development as required by 
38 C.F.R. § 20.903(b) (2002).  In addition, the veteran has 
not waived consideration of that evidence by the RO in the 
first instance.  For these reasons the veteran's appeal is 
being remanded for the issuance of the notice required by 
38 C.F.R. § 20.903(b), and to give the veteran the 
opportunity to waive consideration of the new evidence by the 
RO in the first instance.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

In accordance with 38 C.F.R. § 20.903(b), 
the veteran should be provided with 
notice of the additional development that 
was undertaken and VA's proposed reliance 
on that development.  The veteran should 
also be given the opportunity to waive 
consideration of that evidence by the RO 
in the first instance.

The case should then be returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


